Title: To James Madison from David Bethune, 8 April 1808
From: Bethune, David
To: Madison, James



Sir,
Newyork 8th. April 1808.

I had yesterday the honor of receiving your letter, accompanied by the Dispatches you were pleased to Confide to my charge.  This Morning’s Mail brought me additional Dispatches, & I have called on Mr. Gelston for Mr. Pinckney’s news papers.  I intend to lose no time in Proceeding from Falmouth to London, & Shall take especial care of the Dispatches untill they shall be delivered to Mr. Pinckney.  I am, very respectfully, Sir, Your mo: obt. Servant

Divie Bethune

